 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 1 of 17 PageID #: 446




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 WEDIL DAVID, DOMINIQUE HUETT,                )
 ALEXANDRIA CANOSA AND AIMEE                  )
 MCBAIN,                                      )
                                              )
                       Appellants,            )
                                              )
        v.                                    )   C.A. No. 21-171 (MN)
                                              )
 THE WEINSTEIN COMPANY                        )
 HOLDINGS, LLC, et al. and the OFFICIAL       )
 COMMITTEE OF UNSECURED                       )
 CREDITORS,                                   )
                                              )
                       Appellees.             )

                                MEMORANDUM OPINION


Frederick B. Rosner, Zhao (Ruby) Liu, THE ROSNER LAW GROUP LLC, Wilmington, DE; Douglas
H. Wigdor, Bryan L. Arbeit, WIGDOR LLP, New York, NY; Kevin Mintzer, THE LAW OFFICE OF
KEVIN MINTZER, P.C., New York, NY; Thomas P. Giuffra, RHEINGOLD GIUFFRA RUFFO &
PLOTKIN LLP, New York, NY – Attorneys for Appellants.

Robert J. Feinstein, Debra I. Grassgreen, Jason H. Rosell, Colin R. Robinson, PACHULSKI STANG
ZIEHL & JONES LLP, Wilmington, DE – Attorneys for Appellee, the Liquidation Trustee of the
TWC Liquidation Trust, as successor-in-interest to, and representative of, The Weinstein
Company Holdings, LLC and its affiliated Debtors.




March 16, 2021
Wilmington, Delaware
    Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 2 of 17 PageID #: 447




NOREIKA, U.S. DISTRICT JUDGE:

        Pending before the Court is Appellants’ Emergency Motion By Non-Consenting Sexual

Misconduct Claimants For Stay Pending Appeal of Confirmation Order (D.I. 4) 1 (“the Emergency

Stay Motion”). The Court has considered the opposition (D.I. 11) filed by Dean A. Ziehl, as

Liquidation Trustee of the TWC Liquidation Trust (“Appellee”) formed pursuant to the Fifth

Amended Joint Chapter 11 Plan of Liquidation, dated January 20, 2021 (Bankr. D.I. 3203-1) (“the

Plan”), and as successor-in-interest to, and representative of, The Weinstein Company Holdings,

LLC and its affiliated debtors (collectively, “the Debtors”). The Emergency Stay Motion is fully

briefed. (D.I. 4, 11, 14). The Court did not hear oral argument because the facts and legal

arguments are adequately presented in the briefs and record, and the decisional process would not

be significantly aided by oral argument. For the reasons set forth herein, the Court will deny the

Emergency Stay Motion.

I.      BACKGROUND

        On March 19, 2018 (“the Petition Date”), each of the Debtors filed a voluntary petition

with the Bankruptcy Court for relief under chapter 11 of the Bankruptcy Code. On November 17,

2020, the Debtors and Official Committee of Unsecured Creditors (“the Committee,” and together

with the Debtors, “the Plan Proponents”) filed the Fourth Amended Joint Chapter 11 Plan of

Liquidation (Bankr. D.I. 3096) (“the Fourth Amended Plan”), which, inter alia, embodied a

comprehensive settlement of all the claims related to Harvey Weinstein’s misconduct. The

proposed plan was approved by approximately 83 percent of the holders of sexual misconduct

claims (37), and by over 96 percent in amount and number of general unsecured claims.




1
        The docket of the Chapter 11 cases, captioned In re The Weinstein Company Holdings
        LLC, et al., No. 18-10601 (MFW) (Bankr. D. Del.), is cited herein as (Bankr. D.I. __).


                                                1
    Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 3 of 17 PageID #: 448




        The sole objectors to plan confirmation were the four Appellants, who each hold sexual

misconduct claims against Harvey Weinstein. The Plan includes a global settlement which

provides, among other things, for nonconsensual third-party releases of insurers and former

officers and directors. In exchange for the releases, insurers will contribute a $35,214,822.30 for

the benefit of the Debtors’ estates and creditors, of which $17,064,525.60 will be set aside in a

trust for the benefit of claimants holding sexual misconduct claims. 2 In exchange for their release,

former officers and directors are contributing a significant portion of their insurance coverage

rights, including a waiver of their potential indemnity claims against the Debtors and a waiver of

their rights under the respective insurance policies to seek full and priority reimbursement of their

defense costs. 3 On December 18, 2020, the Appellants filed their objection to confirmation of the

proposed plan (Bankr. D.I. 3145) (“the Objection”) which asserted that, among other things, the

non-consensual third party release of former officers and directors contained in the proposed plan

did not satisfy the Third Circuit standard for approval because the release was not necessary to a

reorganization, and the former officers and directors did not give fair consideration in exchange

for their release.




2
        See Plan, Bankr. D.I. 3203-1 at 17, § 5.4.
3
        See Plan, Bankr. D.I. 3203-1 at 20, § 5.7. In exchange for their release, former officers and
        directors have agreed to waive, in part, their entitlement to reimbursement of all defense
        costs and expenses as a priority to payment of any liability or settlement amount pursuant
        to the terms of the applicable insurance policies. As a result of such waiver, the former
        officers and directors shall be reimbursed only 50% of the fees and expenses incurred by
        the former officers and directors as of April 25, 2019. For any other defense costs or
        expenses incurred by the former officers and directors after that date, the former officers
        and directors will be reimbursed 0% of their fees and expenses. Absent the waiver provided
        by the former officers and directors, reimbursement of all of their defense costs and
        expenses would have priority in right of payment against the payment of any liability or
        settlement amount pursuant to the terms of the applicable insurance policy. See id.


                                                 2
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 4 of 17 PageID #: 449




       On January 20, 2021, the Plan Proponents filed the Fifth Amended Joint Chapter 11 Plan

of Liquidation (Bankr. D.I. 3182), which contained minor revisions to the Fourth Amended Plan,

and also filed their brief in support of confirmation (Bankr. D.I. 3184) (“the Confirmation Brief”).

Following an evidentiary hearing held on January 25, 2021, the Bankruptcy Court issued a bench

ruling (see D.I. 4-2, 1/25/21 Hr’g Tr. at 112-19) (“the Bench Ruling”) which overruled Appellants’

Objection and confirmed the Plan. The Confirmation Order was entered on January 26, 2021.

(Bankr. D.I. 3203).

       On February 18, 2021 (“the Effective Date”), the effective date of the Plan occurred, the

Liquidation Trust was established, and the Debtors filed their Notice of Effective Date (Bankr.

D.I. 3258). Pursuant to section 6.3 of the Plan, the Liquidation Trustee is appointed as the

successor-in-interest to, and the representative of, the Debtors’ estates for matters that arose prior

to the Effective Date. (See Plan § 6.3).

       On February 9, 2021, Appellants filed their notice of appeal of the Confirmation Order

(Bankr. D.I. 3228) and also filed in the Bankruptcy Court an Emergency Motion by Non-

Consenting Sexual Misconduct Claimants for Stay Pending Appeal of Confirmation Order (Bankr.

D.I. 3230) (“First Stay Motion”), which sought to stay consummation of the Plan.                  On

February 11, 2021, Plan Proponents filed their opposition.             (Bankr. D.I. 3240).        On

February 17, 2021, the Bankruptcy Court entered an Order denying the First Stay Motion (Bankr.

D.I. 3252).

II.    JURISDICTION AND STANDARD OF REVIEW

       The Confirmation Order is a final order, and the Court has jurisdiction over this appeal

pursuant to 28 U.S.C. § 158(a). On appeal, district courts “review the bankruptcy court’s legal

determinations de novo, its factual findings for clear error and its exercise of discretion for abuse




                                                  3
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 5 of 17 PageID #: 450




thereof.” In re Trans World Airlines, Inc., 145 F.3d 124, 131 (3d Cir. 1998). The Bankruptcy

Court’s application of facts to a controlling legal standard will be reviewed on appeal for clear

error. See Pa. Higher Educ. Assistance Agency v. Gillins, 2003 WL 22844398, at *1 (D. Del. Nov.

24, 2003) (reviewing lower court’s application of facts to controlling legal test for clear error); In

re Paige, 2008 WL 1994905, at *2 (D. Utah May 8, 2008) (determination was factual where there

was “no real issue as to the controlling law” but only to the court’s application of that legal standard

to facts).

III.    ANALYSIS

        “The granting of a motion for stay pending appeal is discretionary with the court.” In re

Trans World Airlines, Inc., 2001 WL 1820325, at *2-3 (Bankr. D. Del. Mar. 27, 2001). Staying a

plan confirmation order is an “extraordinary remedy.” In re W.R. Grace & Co., 475 B.R. 34, 205

(D. Del. 2012) (quoting United States v. Cianfrani, 573 F.2d 835, 846 (3d Cir. 1978)). The movant

bears the burden of establishing that imposition of a stay is warranted. Id. In determining whether

the moving party met its burden, courts in the Third Circuit consider the following factors:

                (1) whether the stay applicant has made a strong showing that [it] is
                likely to succeed on the merits; (2) whether the applicant will be
                irreparably injured absent a stay; (3) whether the issuance of the stay
                will substantially injure the other parties interested in the
                proceeding; and (4) where the public interest lies.

In re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015) (citing Hilton v. Braunskill, 481 U.S. 770,

776 (1987)). “‘[T]he most critical’ factors, according to the Supreme Court, are the first two:

whether the stay movant has demonstrated (1) a strong showing of the likelihood of success and

(2) that it will suffer irreparable harm.” Id. (quoting Nken v. Holder, 556 U.S. 418, 434 (2009)).

Because all four factors are interconnected, the Third Circuit has instructed that the analysis should

proceed as follows:




                                                   4
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 6 of 17 PageID #: 451




               Did the applicant make a sufficient showing that (a) it can win on
               the merits (significantly better than negligible but not greater than
               50%) and (b) will suffer irreparable harm absent a stay? If it has,
               we balance the relative harms considering all four factors using a
               ‘sliding scale’ approach. However, if the movant does not make the
               requisite showings on either of these first two factors, the inquiry
               into the balance of harms and the public interest is unnecessary, and
               the stay should be denied without further analysis.

Id. at 571 (internal quotations and citation omitted) (emphasis in original).

       A.      Likelihood of Success on the Merits

       Whether the moving party has established a likelihood of success on the merits is one of

the two most critical factors in determining whether the moving party carried its burden to obtain

a stay pending appeal. Revel AC, 802 F.3d at 571. Although the moving party must show that its

chance of succeeding on appeal are “significantly better than negligible,” the moving party’s

chance of success need not be “greater than 50%.” Id. Appellants assert that they are likely to

succeed on the merits of their appeal of the Confirmation Order based on two arguments: (1) that

the Bankruptcy Court erred as a matter of law in approving a plan of liquidation containing non-

consensual third-party releases (see D.I. 4 at 16-19, 22-24); and (2) with respect to the Plan’s non-

consensual third-party releases, the Bankruptcy Court’s factual findings as to necessity, fairness,

and exceptional circumstances were clearly erroneous (see id. at 20-22, 24-27).

               1.      Plan of Liquidation Containing Non-Consensual Third-Party Releases

       In Continental, the Third Circuit declined to adopt a per se rule but held that “[t]he

hallmarks of permissible non-consensual releases [are] fairness, necessity to the reorganization,

and specific factual findings to support these conclusions.” Gillman v. Continental Airlines (In re

Continental Airlines), 203 F. 3d 203, 214 (3d Cir. 2000). Appellants argue that they are likely to

succeed on the merits of their appeal because the releases at issue do not satisfy the Continental

standard, and the Plan should not have been confirmed. (D.I. 4 at 2).



                                                 5
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 7 of 17 PageID #: 452




        Appellants assert that “the Debtors have been out of business for years” and “Third-Party

Non-Consensual Releases should only be available to a debtor that is truly reorganizing and

entitled to a discharge.” (See id. at 16, 18). Appellants argue that the “Plan is not preserving and

protecting the Debtors enterprise value or saving any jobs. The Debtors are simply liquidating,

which they could easily accomplish in a chapter 7.” (Id. at 17). Appellants are not likely to succeed

on the merits of this argument.

        Although Appellants are correct that the Third Circuit has not yet had occasion to rule on

third party non-consensual releases in the context of a liquidating debtor, Appellants fail to cite a

any cases supporting their assertion that plans of liquidation may never contain non-consensual

third-party releases. This lack of authority does not bode well for the likelihood of success on

appeal. See Mickens-Thomas v. Martinez, 2005 WL 1586212, at *3 (3d Cir. July 7, 2005) (“The

District Court noted the paucity of legal support for [the movant’s] claims, and reasonably

concluded that those claims do not have a reasonable likelihood of success on the merits.”); Miller

v. Penn Manor Sch. Dist., 588 F. Supp. 2d 606, 626-27 (E.D. Pa. 2008) (“[P]laintiffs have cited

no legal authority to support their conclusion. . . . In the face of the utter lack of authority . . . I

conclude that plaintiff fails on his [] challenge on this point and has no likelihood of success on

the merits of this claim.”).

        In support of their argument, Appellants have attempted to broaden the Third Circuit’s

holding in Continental and that of its more recent decision, In re Millennium Lab Holdings II,

LLC, 945 F.3d 126 (3d Cir. 2019). Appellants argue that Continental and Millennium hold that

non-consensual third-party releases are permissible where they are “necessary to the

reorganization,” and therefore plans of liquidation, like the Plan at issue here, cannot satisfy the

test. (D.I. 4 at 4). Nowhere in Continental or Millennium, however, does the Third Circuit hold




                                                   6
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 8 of 17 PageID #: 453




that a court may not approve a plan of liquidation containing a non-consensual third-party release

where that plan otherwise satisfies the “exacting standards” established by Third Circuit precedent.

See Millennium, 945 F.3d at 139 (“Our precedents regarding nonconsensual third-party releases

and injunctions in the bankruptcy plan context set forth exacting standards that must be satisfied

if such releases and injunctions are to be permitted . . .”) (emphasis added).

       Appellants cite decisions from other jurisdictions which either characterized such releases

as “extraordinary relief” or found such releases to be impermissible. (See D.I. 4 at 16-19).

Precedent from outside this Circuit will not raise Appellants’ likelihood of success to a level

warranting the extraordinary relief of staying a confirmed plan. Courts in the Third Circuit and

others have approved plans of liquidation containing non-consensual third-party releases based

upon a showing of fairness, necessity, and exceptional circumstances. See e.g., In re Blitz U.S.A.,

2014 WL 2582976 at *13-23 (Bankr. D. Del. Jan. 30, 2014) (approving a plan of liquidation

containing non-consensual third-party releases); see also In re Residential Capital, LLC, 2013 WL

12161584, at *14 (Bankr. S.D.N.Y. Dec. 11, 2013) (same); In re Movie Gallery, Inc., 2010 Bankr.

LEXIS 5778, at *21 (Bankr. E.D. Va. Oct. 29, 2010) (same).

       Appellants have failed to carry their burden of demonstrating they have a “significantly

better than negligible” chance of success on the merits of their argument plans of liquidation may

not contain non-consensual third-party releases.

               2.      Appellant Points to No Clear Error in the Bankruptcy Court’s Findings
                       In Support of Confirmation

       Appellants assert that they are likely to succeed on the merits of their appeal of the

Confirmation Order because the Bankruptcy Court’s factual findings as to necessity, fairness, and

exceptional circumstances were clearly erroneous. (See D.I. 4 at 11-14, 20-22, 24). Appellate

courts review a bankruptcy court’s findings of fact for clear error. In re Culp, 550 B.R. 683, 695



                                                   7
 Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 9 of 17 PageID #: 454




(D. Del. 2015). Under the clear error standard, a factual determination will not be set aside unless

“that determination is completely devoid of minimum evidentiary support displaying some hue of

credibility or bears no rational relationship to the supportive evidentiary data.” In re Dr. R.C.

Samanta Roy Inst. of Sci. Tech. Inc., 465 F. App’x 93, 96 (3d Cir. 2011) (citation omitted). If a

party is seeking a stay of a bankruptcy court order on the basis that the bankruptcy court made

clearly erroneous factual findings, the moving party must either point to evidence clearly

contradicting the bankruptcy court’s findings or show that there is no evidence in the record to

supporting the bankruptcy court’s findings. See Culp, 550 B.R. at 698; see also In re THG

Holdings LLC, 2019 WL 6615341, at *3-5 (D. Del. Dec. 5, 2019). When an appellee has

introduced evidence into the record and “an appellant has presented no relevant evidence, there

little chance of it prevailing” on appeal. In re Prospector Offshore Drilling S.a.r.l., 2018 WL

1419086, at *3 (D. Del. Mar. 22, 2018).

       Necessity. First, Appellants argue that the Bankruptcy Court erred in finding that the non-

consensual third-party releases of the former officers and directors are necessary to the Plan.

(D.I. 4 at 20-22). Appellants assert that neither the former officers’ and directors’ waiver of their

potential indemnity claims against the Debtors nor their waiver of their rights under the Insurance

Policies to seek full and priority reimbursement of their defense costs constitute substantial

contributions to the Plan. (Id.). Appellants argue that the claims the former officers and directors

have for reimbursement of defense costs is “disputed,” and the Plan Proponents did not

demonstrate that the release of those claims is a significant contribution to the Debtors’ plan. (Id.).

       The Bankruptcy Court made a clear finding that the non-consensual third-party release of

the former officers and directors was necessary to the Plan: “it is clear that without the

contributions by the insurance company and the directors and officers who are being released,




                                                  8
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 10 of 17 PageID #: 455




there could be no confirmation. The debtor has $3 million, which is not sufficient to pay

administrative claims, let alone any recovery for other creditors. So, without the settlement, no

plan is possible.” (D.I. 4-2, 1/25/21 Hr’g Tr. at 115:7-12). The Bankruptcy Court further found

that the directors’ and officers’ contribution of their subordination and waiver was significant.

(See id. at 113:4-14). These findings are supported by the uncontroverted evidence in the record.

(See Bankr. D.I. 3125 (November 2020 monthly operating report showing Debtors had $3.5

million of cash on hand); Bankr. D.I. 3185, Decl. of Ivona Smith (Debtors’ Director) (attesting

that (i) absent the Plan’s releases, “the Debtors likely would be subject [to] a substantial number

of claims and lawsuit related to Sexual Misconduct Claims,” holders of those claims “would be

forced to litigate their claims in the tort system,” and “[e]ven if successful at obtaining a judgment

against the Debtors, Holders of Sexual Misconduct Claims would have recourse only to the

limited, dwindling funds of the Debtors’ Insurance Policies with respect to recovery on such

claims, and the Insurance Companies would have the right to assert coverage defenses” (id. ¶ 22);

(ii) D&O and Employment Practices Liability policies, which cover the Debtors and former

officers and directors, are “wasting policies” “whereby each dollar expended to reimburse covered

fees and expenses or to satisfy covered claims against parties reduces available coverage

thereunder on a dollar-for-dollar basis” (id. ¶ 14); and (iii) “suits against the Former [officers and

directors] may involve the Debtors and any recoveries against the Former [officers and directors]

will deplete the Debtors’ coverage, give rise to certain indemnification obligations, and otherwise

deplete limited estates resources” (id.)).

       Moreover, as Appellee correctly points out, the Bankruptcy Court’s finding that these

releases were necessary to the Plan is consistent with other cases which have considered similar

relief. See e.g., In re 710 Long Ridge Rd. Operating Co., II, LLC, 2014 Bankr. LEXIS 863, at *53-




                                                  9
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 11 of 17 PageID #: 456




55 (Bankr. D. N.J. Mar. 5, 2014) (finding that the non-debtors’ waiver of claims against the debtors

and the non-debtors’ providing the plan funding constituted a critical contribution to the plan);

Residential Capital, 2013 WL 12161584, at *14 (same).

       Appellants appear to argue that the Bankruptcy Court committed an error of law by

reducing the “necessity” analysis of the Continental test to an inquiry merely concerning “the

amount of money necessary to return one cent more to creditors under a plan than they would

receive a chapter 7.” (See D.I. 4 at 18). As Appellee correctly points out, this argument is plainly

contradicted by the arguments and evidence put forth by the Plan Proponents, and the Bankruptcy

Court’s specific factual findings on the necessity of the Plan’s non-consensual third-party releases

(discussed below). (See Confirmation Brief ¶¶ 44-72; D.I. 4-2, 1/25/21 Hr’g Tr. at 112:17-119:13).

       Appellants offered no evidence in support of its assertions that the releases were not

necessary to the Plan. Appellants rely primarily on the Third Circuit’s analysis in Continental. In

that case, they argue, the Third Circuit considered but dismissed the District Court’s finding that

“the release and permanent injunction of Plaintiffs’ lawsuits [was] a ‘key element’ of [the]

[r]eorganization because the Continental Debtors were obliged to indemnify the D&Os, and thus

would ultimately bear the burden of Plaintiffs’ lawsuits.” Continental, 203 F.3d at 215 (internal

citations omitted). In making this finding, the Third Circuit noted that “the District Court assumed

facts not of record,” id. at 215, and it found “no evidence in the record before us supporting the

possibility or probability of D&O indemnification as a factual or legal matter. Even if the D&O

defendants’ obligations culminating from Plaintiffs’ class actions were indemnifiable, the fact that

the reorganized Continental Airlines might face an indemnity claim sometime in the future, in

some unspecified amount, does not make the release and permanent injunction of Plaintiffs’ claims

‘necessary’ to ensure the success of the . . . reorganization.” Id. at 216 (emphasis added).




                                                10
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 12 of 17 PageID #: 457




         Contrary to the Appellants’ assertions, these Chapter 11 Cases are easily distinguishable

from Continental, where the Third Circuit rejected non-consensual third-party releases because

“the order confirming the [] [d]ebtors’ plan of reorganization and releasing and permanently

enjoining [the] [p]laintiffs’ claims was not accompanied by any findings that the release was fair

to the [p]laintiffs and necessary to the [] [d]ebtors’ reorganization.” See Continental, 203 F.3d at

214 (emphasis added). Here, tort actions against indemnified former officers and directors have

already commenced (D.I. 4 ¶¶ 13, 15-16; Confirmation Brief 9; Decl. of Paul H. Zumbro, Ex. 2

§ 2). More importantly, unlike Continental, the Bankruptcy Court’s ruling that the releases were

necessary to the Plan was accompanied by specific findings supported by the record. (See D.I 4-

2, 1/25/21 Hr’g Tr. at 114:1-7; see also Confirmation Brief ¶¶ 9, 47-50; Bankr. D.I. 3185, Decl. of

Ivona Smith, ¶¶ 5, 8, 13-4, 22-23; Zumbro Decl., Ex. 2). In sum, Appellants fail to establish that

their necessity argument has a more than negligible chance of success on appeal. See Culp, 550

B.R. at 698; see also THG Holdings, 2019 WL 6615341, at *3-5; Prospector, 2018 WL 1419086,

at *3.

         Fairness. Second, Appellants argue that the Bankruptcy Court erred in finding that the

non-consensual third-party releases are fair. (See D.I. 4 at 24). Part of the inquiry into the fairness

of non-consensual third-party releases is determining whether reasonable consideration is given in

exchange for the releases. See United Artists Theatre Co. v. Walton, 315 F.3d 217, 227 (3d Cir.

2000) (citing Continental, 203 F.3d at 214-15). The consideration provided is reasonable if under

the proposed plan, recovery of the non-consenting creditors is greater than under a chapter 7

liquidation scenario. See In re Genesis Health Ventures, Inc., 266 B.R. 591, 607-08 (Bankr. D.

Del. 2001); see also 710 Long Ridge, 2014 Bankr. LEXIS 863 at *55. Appellants argue that the

Debtors did not introduce evidence showing that Appellants will fare better under the Plan. (D.I. 4




                                                  11
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 13 of 17 PageID #: 458




at 22-24). The record reflects, however, that the Plan Proponents introduced into evidence the

Declaration of Kyle Herman (Bankr. D.I. 3186) and the Liquidation Analysis (Bankr. D.I. 3098, ¶

15 & Ex. B) prepared by Mr. Herman (see D.I. 4-2, 1/25/21 Hr’g Tr. at 80:11-81:12), which

establish that recoveries for Holders of Sexual Misconduct Claims such as Appellants likely are

significantly greater under the Plan than any potential recoveries in a chapter 7 liquidation

scenario. Appellants declined the opportunity to cross-examine Mr. Herman or introduce any

contradictory evidence showing that their likely recoveries in a chapter 7 liquidation scenario

would be greater than their likely recoveries under the Plan. (See id. at 81:4-6). Based on the

uncontroverted evidence submitted by the Plan Proponents, the Bankruptcy Court found “it’s clear

that under this plan, creditors are getting more than if there were a chapter 7 liquidation.” (Id. at

113:15-19).

       Appellants argue that “showing that tort claimants fare better under the Plan than in chapter

7 . . . is a false comparison. They always will fare better even if the plan pays 1 cent more on the

dollar. There must [be] testimony as to how they fare if they are permitted to pursue their claims

in the tort system.” (D.I. 4 at 5). Appellants cite no authority in support of their argument.

       In support of confirmation, Plan Proponents submitted evidence that the Plan releases were

the subject of extensive arm’s-length negotiations among all of the parties and are an essential part

of the plan. (Bankr. D.I. 3185, Smith Decl. ¶ 8). Plan Proponents also presented evidence, and

the Bankruptcy Court correctly found, that absent the Plan’s global settlement, which includes the

non-consensual third-party releases of former officers and directors, the almost certain result

would be a chapter 7 liquidation 4 with no economic recovery whatsoever for the survivors of



4
       Prior to the confirmation hearing the Debtors filed a conditional motion to convert the cases
       to chapter 7 liquidation in the event the Plan was not confirmed. (See Bankr. D.I. 2357;
       see also D.I. 4-2, 1/25/21 Hr’g Tr. at 115:23-25).


                                                 12
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 14 of 17 PageID #: 459




Weinstein’s misconduct. 5 Against this potential outcome, the Plan provides a meaningful recovery

to victims like Appellants. The Bankruptcy Court’s fairness finding is further supported by the

fact that the Holders of Sexual Misconduct Claims overwhelmingly voted to accept the Plan – over

82% 6 – after Plan Proponents clearly described the releases in the Disclosure Statement and the

consideration being given in exchange for the releases. As the Bankruptcy Court found:

               83 percent of the victims have expressed very loudly that they want
               closure through acceptance of this plan, that they do not seek to have
               to go through any further litigation in order to receive some
               recovery, some possible recompense for what was done to them;
               although, it is clear that money alone will never give them that. But
               I can only deal with the financial aspect of this, and the Bankruptcy
               Code provides that creditors should decide, as a class, how they want
               their claims to be treated. And in this case, both the trade creditors
               and the tort creditors, have come to a resolution with some recovery
               for the victims of Mr. Weinstein’s terrible conduct.

(D.I. 4-2, 1/25/21 Hr’g Tr. at 116:22-117:8). Appellants may disagree with the rest of their class,

but that does make the Plan unfair. Appellants’ failure to controvert the Plan Proponents’ evidence

regarding the fair consideration provided in exchange for the releases shows that their argument

on this issue “has little chance of success on appeal.” See Prospector, 2018 WL 1419086, at *3.




5
       See also Smith Decl. ¶ 5 (“Based on my knowledge of the mediation sessions, I believe
       that the Injunctions and Plan Releases were necessary inducement for the signatories to the
       Plan Support Agreement (the “Settlement Parties”) to reach agreement on the contributions
       set forth therein and as reflected in the Settlement embodied in the Plan. Absent the
       Injunctions and Plan Releases . . ., I do not believe that the Settlement Parties would have
       reached agreement on the terms of a Plan Support Agreement and Settlement, and without
       the Plan Support Agreement and Settlement, I do not believe that the Debtors could
       formulate and consummate a confirmable chapter 11 plan.”).
6
       See Bankr. D.I. 3160, Declaration of Stephenie Kjontvedt of Epiq Bankruptcy Solutions,
       LLC. Regarding Solicitation of Votes and Tabulation of Ballots Cast on the Fourth
       Amended Joint Chapter 11 Plan of Liquidation.


                                                13
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 15 of 17 PageID #: 460




       Exceptional circumstances. Appellants argue that they are likely to succeed on the merits

of their appeal because the Bankruptcy Court’s exceptional circumstance finding was clearly

erroneous. Appellants argue that there is “nothing exceptional about a moribund chapter 11 case

that lacks sufficient cash to pay its expenses of administration” and “nothing exceptional about

insurance companies paying less to fund a plan of reorganization that would cost them if they were

forced to litigate further in the tort system.” (D.I. 4 at 26-27). The Bankruptcy Court, however,

based its exceptional circumstances finding on the Plan’s prospect for a meaningful recovery by

victims that would be unavailable absent the global settlement:

               I think that the case that is before me is one of the most exceptional
               cases. It cries out for the granting of third-party releases; albeit,
               nonconsensual third-party releases, as to the other directors and
               officers. Because without that, I find that the victims of
               Mr. Weinstein’s actions would get minimal, if any, recovery.

(D.I. 4-2, 1/25/21 Hr’g Tr. at 117:16-21). This finding is well supported by the record. (Bankr.

D.I. 3185, Smith Decl. ¶¶ 5-8; Bankr. D.I. 3098, Ex. B). Appellants offer no evidence to controvert

the Bankruptcy Court’s finding that, absent the approval of the releases in this extraordinary case,

and the funding of the Plan, any recovery by Weinstein’s victims would be minimal.

       Appellants’ remaining arguments as to necessity, fairness and exceptional circumstances

merely repeat the arguments in Appellants’ Objection to plan confirmation, point to no additional

evidence in the record, and fail to establish a likelihood of success with respect to the previously

rejected arguments. (Compare Objection ¶¶ 28-49, 52-56, 58, with D.I. 4 at 24-27). See In re

Color Spot Holdings, Inc., 2018 WL 3996938, at *3 (D. Del. Aug. 21, 2018) (“[T]he [e]mergency

[m]otion rehashes the same arguments considered and rejected by the [b]ankruptcy [c]ourt based

on the same evidence . . . . Merely repeating these rejected arguments does not meet the




                                                14
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 16 of 17 PageID #: 461




‘substantial’ burden [a]ppellants have to show a likelihood of success on the merits of their

appeal.”).

        B.      Irreparable Harm to Appellant In Absence of a Stay

        Whether a moving party has established irreparable harm is the second of the two “most

critical factors” in determining whether the moving party carried its burden to obtain a stay pending

appeal. Revel AC, 802 F.3d at 571. Irreparable harm “refer[s] to ‘harm that cannot be prevented

or fully rectified’ by a successful appeal.” Id. at 568 (quoting Roland Mach. Co. v. Dresser Indus.,

749 F.2d 380, 386 (7th Cir. 1984)). Moreover, the movant must “demonstrate that irreparable

injury is likely [not merely possible] in the absence of [a] [stay].” Id. at 569 (quoting Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)).

        Appellants’ two arguments in support of irreparable harm in absence of a stay of plan

consummation are unavailing. Appellants first argue that “the uncertainty of how the appellate

courts in the circuit may apply the mootness principles places the [Appellants] at risk of irreparable

injury if a stay pending appeal is not granted, as they may be denied their right of substantive

appellate review absent a stay.” (See D.I. 4 at 28) (citing In re Los Angeles Dodgers LLC, 465

B.R. 18, 36 (D. Del. 2011) and Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653,

658 (3d Cir. 1991)).

        Case law in this Circuit, including the two cases cited by Appellants in support of their

argument, establishes that a party seeking a stay pending appeal cannot establish irreparable harm

solely on the basis that the court’s failure to grant the stay may equitably moot the moving party’s

appeal. See Republic of Philippines, 949 F.2d at 658 (“[T]he fact that the decision on the stay may

be dispositive of the appeal . . . is a factor that an appellate court must consider, but that alone does

not justify pretermitting an examination of the nature of the irreparable injury alleged and the




                                                   15
Case 1:21-cv-00171-MN Document 16 Filed 03/16/21 Page 17 of 17 PageID #: 462




particular harm that will befall the appellant should the stay not be granted.”); In re Swift Energy

Co., 2016 WL 3566962, at *7 (D. Del. June 29, 2016) (“[I]t is well established that the possibility

that an appeal may become moot does not constitute irreparable harm for purposes of obtaining a

stay”) (citation omitted); W.R. Grace, 475 B.R. at 206-07 (same) (collecting cases); Los Angeles

Dodgers, 465 B.R. at 36 (same).

       Appellants’ second irreparable harm argument is that the delay associated with the

prosecution of the appeal will endanger their ability to secure evidence and testimony they assert

is needed to prevail on their claims and they may be forced to dismiss their cases pending in other

jurisdictions. Appellants make no showing as to how denial of the requested stay will prevent

them from securing testimony or evidence or force the dismissal of their pending cases.

Appellants also appear to jump to the conclusion that if denied a stay they will automatically lose

the appeal, but Appellants present no support for their reasoning. In sum, Appellants have failed

to establish irreparable harm warranting a stay of the Confirmation Order.

IV.    CONCLUSION

       Appellants fail to carry their burden on the two most critical factors — likelihood of success

on the merits and irreparable harm. Accordingly, no further analysis is required, and the Court

will deny the Emergency Stay Motion. See Revel AC, 802 F.3d at 571. An appropriate order

follows.




                                                16
